 Case 1:18-cv-01436-MN Document 90 Filed 12/05/19 Page 1 of 1 PageID #: 6505




                                                                                      Kenneth L. Dorsney
                                                                                         302.888.6855
                                                                                  kdorsney@morrisjames.com

                                           December 5, 2019

VIA EFILING and HAND DELIVERY
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

         RE:    Quest Diagnostics Investments LLC v. Laboratory Corporation of
                America Holdings, et al., No. 18-1436-MN (D. Del.)

Your Honor:


        The Court’s December 5th Order required the parties to narrow claim construction
disputes. Although we were unable to file the Joint Appendix until today, we are pleased to
report a reduction of claim term disputes from fifteen (including duplicates across claims) to 6.
We will continue to meet and confer to attempt to narrow the disputes further in view of the
Court’s Order earlier today.


Should Your Honor have any questions or concerns regarding the foregoing, counsel for the
parties are available at the Court’s convenience.

                                                 Respectfully,

                                                 Kenneth L. Dorsney

                                                 Kenneth L. Dorsney (#3726)
                                                 kdorsney@morrisjames.com


cc: All counsel of record (via CM/ECF and electronic mail)




        500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
            Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
11408368/1
